UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4042


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAYT KHALIL MOHAMMAD YOUNIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Clinton.   James C. Dever III,
Chief District Judge. (5:09-cr-00338-D-1)


Submitted:   September 25, 2012           Decided:   October 23, 2012


Before MOTZ, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Kristine L. Fritz, Jennifer P. May-Parker, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Layt   Khalil    Mohammad       Younis    seeks   to    appeal    his

sentence after pleading guilty.             Younis’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

raising the issue of whether the district court erred when it

based the length of the sentence on his need for drug treatment,

but concluding that there are no meritorious grounds for appeal

due to Younis’s waiver of the right to appeal included in the

plea agreement.       The Government has moved to dismiss the appeal

as barred by the appeal waiver.               Younis was notified of his

right to file a pro se supplemental brief but has not done so.

            Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Younis

knowingly and voluntarily waived his right to appeal, and the

issue he seeks to raise falls within the scope of the waiver.

Moreover, in accordance with Anders, we have reviewed the record

in this case for any potentially meritorious issues that might

fall outside the scope of the waiver and have found none.

            Accordingly,     we     grant    the     Government’s    motion      to

dismiss the appeal.        This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court

of the United States for further review.               If the client requests

that   a   petition   be   filed,    but    counsel    believes    that   such    a

petition would be frivolous, then counsel may move in this court

                                       2
for leave to withdraw from representation.              Counsel’s motion

must state that a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3